DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Response to Amendment
	The Amendment filed June 3, 2022 has been entered. Claims 1, 4-9, 12-17, and 20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed March 7, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Gregory A. Melnick on August 2, 2022. The application has been amended as follows: 


1.	(Currently amended) A method for managing a solid state unified storage system with comprising check-pointing storage and file-system storage, comprising:
monitoring one or more storage request streams to identify operating mode characteristics therein from among a set of possible operating mode characteristics, the set of possible operating mode characteristics corresponding to a set of available operating modes of the hybrid storage technologies and including a number of reads over a given time period, a number of writes over the given time period, sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash for the unified storage system with storage having a lower capacity and being more write-intensive in comparison to the file-system storage, which has is less write-intensive;
identifying a current operating mode from among the set of available operating modes responsive to the identified operating mode characteristics;
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode; and
controlling, using a controller, at least one of data placement, wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction, the controller being configured for improving the read performance of the storage system by placing duplicate data in the storage system.

2.	(Canceled) 

3.	(Canceled) 

4.	(Original) The method of claim 1, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period.

5.	(Original) The method of claim 1, wherein the hybrid storage technologies comprise single-level cell technology and multi-level cell technology.

6.	(Original) The method of claim 1, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways.

7.	(Original) The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed.

8.	(Original) The method of claim 1, wherein the storage system is one of a flash storage system and a phase change memory (PCM).

9.	(Currently amended) A non-transitory computer readable storage medium comprising a computer readable program for managing a solid state unified storage system with  comprising check-pointing storage and file-system storage, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
monitoring one or more storage request streams to identify operating mode characteristics therein from among a set of possible operating mode characteristics, the set of possible operating mode characteristics corresponding to a set of available operating modes of the hybrid storage technologies and including a number of reads over a given time period, a number of writes over the given time period, sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash for the unified storage system with storage having a lower capacity and being more write-intensive in comparison to the file-system storage, which has is less write-intensive;
identifying a current operating mode from among the set of available operating modes responsive to the identified operating mode characteristics;
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode; and
controlling, using a controller, at least one of data placement, wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction, the controller being configured for improving the read performance of the storage system by placing duplicate data in the storage system.

10.	(Canceled) 

11.	(Canceled) 

12.	(Original) The computer readable storage medium of claim 9, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period.

13.	(Original) The computer readable storage medium of claim 9, wherein the hybrid storage technologies comprise single-level cell technology and multi-level cell technology.

14.	(Original) The computer readable storage medium of claim 9, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways.

15.	(Original) The computer readable storage medium of claim 14, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed.

16.	(Original) The computer readable storage medium of claim 9, wherein the storage system is one of a flash storage system and a phase change memory (PCM).

17.	(Currently amended) A solid state unified storage system with  comprising check-pointing storage and file-system storage, comprising:
a monitor for monitoring one or more storage request streams to identify operating mode characteristics therein from among a set of possible operating mode characteristics, and identifying a current operating mode from among the set of available operating modes responsive to the identified operating mode characteristics, the set of possible operating mode characteristics corresponding to a set of available operating modes of the hybrid storage technologies and including a number of reads over a given time period, a number of writes over the given time period, sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash for the unified storage system with storage having a lower capacity and being more write-intensive in comparison to the file-system storage, which has is less write-intensive;
a predictor for predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode; and
a controller configured for controlling at least one of data placement, wear leveling, garbage collection, and read performance of the storage system responsive to the at least one future operating mode prediction, the controller being further configured for improving the read performance of the storage system by placing duplicate data in the storage system.

18.	(Canceled) 

19.	(Canceled) 

20.	(Original) The system of claim 17, wherein said controller places data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. 	

	Reasons for Allowance
Claims 1, 4-9, 12-17, and 20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0010], [0012], [0018]-[0020], and [0022]. 
The prior art of Hamilton (US 8,375,190) and Ki et al. (US 2013/0297907), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the prior art, alone or in combination, does not disclose claim 1 limitations “A method for managing a solid state unified storage system with comprising check-pointing storage and file-system storage, comprising:  monitoring one or more storage request streams to identify operating mode characteristics therein from among a set of possible operating mode characteristics, the set of possible operating mode characteristics corresponding to a set of available operating modes of the hybrid storage technologies and including a number of reads over a given time period, a number of writes over the given time period, sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash for the unified storage system with storage having a lower capacity and being more write-intensive in comparison to the file-system storage, which has is less write-intensive.” Independent claims 9 and 17 recite similar limitations and are allowed for at least the same reasons. Claims 4-8, 12-16 and 20 allowed based on their dependency from allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed June 3, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137